     Case 1:20-cv-01073 Document 1 Filed 09/11/20 Page 1 of 25 PageID# 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division


INDECO UNION                                 )
                                             )
-and-                                        )
                                             )
DAVID LEVINE                                 )
                                             )
        Plaintiffs,                          )
                                             )
                                                                        1:20-cv-1073
v.                                           )              Case No.
                                             )
                                             )              TRIAL BY JURY
ANNE M. MEADOR                               )              IS DEMANDED
                                             )
        Defendant.                           )
                                             )



                                COMPLAINT
        Plaintiffs, Indeco Union (“Indeco”) and David Levine (“Levine”) (Indeco and

Levine are collectively referred to as the “Plaintiffs”), by counsel, file the following

Complaint against defendant, Anne M. Meador (“Meador”).

        Plaintiffs seek (a) compensatory damages, three-fold and punitive damages in an

amount not less than $9,350,000.00, (b) prejudgment interest on the principal sum

awarded by the Jury from February 7, 2020 to the date of Judgment at the rate of six

percent (6%) per year pursuant to § 8.01-382 of the Virginia Code (1950), as amended

(the “Code”), (c) attorney’s fees pursuant to § 18.2-500 of the Code, and (d) court costs –

arising out of the Defendant’s defamation, insulting words, business and common law

conspiracy, and tortious interference.




                                            1
    Case 1:20-cv-01073 Document 1 Filed 09/11/20 Page 2 of 25 PageID# 2




                                  I. INTRODUCTION

       1.      In Virginia, it is well-established that “a corporation may be defamed per

se by statements ‘which cast aspersion on its honesty, credit, efficiency or its prestige or

standing in its field of business.’” B2Gold Corp. v. Philip Bryan Christopher, 2020 WL

2846633, at * 3 (E.D. Va. 2020) (quoting Swengler v. ITT Corp. Electro-Optical Prods.

Div., 993 F.2s 1063, 1071 (4th Cir. 1993) (quoting Gen prods. Co., Inc. v. Meredith

Corp., 526 F.Supp. 546, 549-550 (E.D. Va. 1981)); id. Gilbertson v. Jones, 2016 WL

4435333, at * 7-8 (E.D. Va. 2016); JTH Tax, Inc. v. Grabert, 8 F.Supp.3d 731, 741 (E.D.

Va. 2014); Bay Tobacco, LLC v. Bell Quality Tobacco Products, LLC, 261 F.Supp.2d

483, 501 (E.D. Va. 2003).

       2.      This case involves a series of false and defamatory statements and

insulting words published in Virginia and elsewhere by Meador, Daniel M. Casto

(“Casto”) and Jefferson County Perspective, Inc. f/k/a Jefferson County Prosperity, Inc.

(“JCP”), including the following statements and words:

No. Defamatory Statement                     Published By     Published To      Date

1     “I would like the Board to know     Meador              Indeco Board,     03/26/2020
      that my investment--the one that                        Phase One
      has likely made Indeco’s ‘reboot’                       Capital
      possible--is tainted by deceit and
      manipulation … The decisions I
      made to disburse significant
      amounts of money [to Indeco] were
      influenced by David’s repeated
      statements and promises over 7 ½
      months that he would end his
      marriage and leave his wife for me”




                                             2
    Case 1:20-cv-01073 Document 1 Filed 09/11/20 Page 3 of 25 PageID# 3




No. Defamatory Statement                     Published By   Published To    Date

2     “I will hold David accountable for     Meador         Indeco Board,   03/26/2020
      egregiously unethical and possibly                    Phase One
      fraudulent behavior. This isn’t just                  Capital
      a personal matter: I believe the
      Board should be very alarmed by
      David’s conduct and how it might
      have already impacted Indeco”

3     “David kept stringing me along to      Meador         Indeco Board,   03/26/2020
      gratify his emotional and sexual                      Phase One
      needs and pulled a confidence trick                   Capital
      on me to grift my money for the
      STO. And this is where what I am
      describing becomes not only a
      matter of personal cruelty and
      exploitation, but one of
      manipulation and fraud relevant to
      Indeco. David consciously chose
      to employ extreme methods of
      deception and manipulation to
      maintain my trust and secure my
      investment in Indeco”

4     “David was very anxious for the      Meador           Indeco Board,   03/26/2020
      funds from my IRA to be wired to                      Phase One
      the Indeco account. He spent an                       Capital
      entire hour with me on Zoom
      making sure the Promissory Note
      was filled out correctly on Adobe
      Acrobat. He told me that
      Desmoine really needed the money
      to be there right away for the STO
      to get started … With the funds in
      Indeco’s bank account, the ruse that
      David loved me and intended to
      share a life with me could be
      dispensed with”




                                             3
    Case 1:20-cv-01073 Document 1 Filed 09/11/20 Page 4 of 25 PageID# 4




No. Defamatory Statement                      Published By   Published To    Date

5     “David manipulated me not only to       Meador         Indeco Board,   03/26/2020
      satisfy his emotional needs and                        Phase One
      sexual gratification (which is                         Capital
      repulsive), but that he consciously,
      coldly and calculatedly embarked
      on a plan of deception to
      manipulate me into investing very
      large sums of money in Indeco.
      David is not merely a cad but a con
      artist. This fraudulent, unethical
      behavior on the part of Indeco’s
      CEO is very much the Board’s
      business”

6     “I have uploaded a list of              Meador         “Freki” via     04/03/2020
      unauthorized transactions and cash      (a/k/a “Cool   Keybase
      withdrawals David made from my          Revolution”)
      business bank account … I’ve just
      emailed the bank manager to get
      more information about how
      transfers from my business were
      made and their origination (IP
      address) and how David was able
      to make cash withdrawals from it”

7     “I’ve got some very serious             Meador         “Freki” via     04/05/2020
      allegations to add – will be            (a/k/a “Cool   Keybase
      uploading soon … in a nutshell –        Revolution”)
      David has been taking money from
      Indeco so ThreeSquare can pay its
      bills … He took all this money
      from my account the Truthtellers
      without my knowledge and
      transferred it to Indeco [and then to
      ThreeSquare] … This explains
      everything about ThreeSquare and
      David’s use of Indeco funds to
      finance it”

8     “I suspect that the expenditures will Meador           “Freki” via     04/12/2020
      be shocking”                          (a/k/a “Cool     Keybase
                                            Revolution”)




                                              4
     Case 1:20-cv-01073 Document 1 Filed 09/11/20 Page 5 of 25 PageID# 5




No. Defamatory Statement                   Published By   Published To       Date

9      “Levine is CEO of Indeco Union. I Meador           Clerk of Court, 04/14/2020
       made an investment in Indeco                       Facebook and
       Union … On March 9, immediately                    JCP
       after he acknowledged receipt of
       funds, Levine sent an email to his
       attorneys [that] informed them that
       Indeco Union would from that day
       forward pay his legal fees in the
       lawsuit David A. Levine v.
       Rockwool”

       * Meador’s statements were
       republished by JCP on April 14,
       2020 and again on April 16, 2020
       on Facebook

10     “David Levine takes an investment JCP              Facebook           04/17/2020
       and then suggests moving to Costa
       Rica. Dunlap Bennett & Ludwig                      * JCP’s profile
       out of Leesburg is a full service law              is set to
       firm with offices around the world.                “Public”, so its
       I am sure they could help with any                 posts may be
       extradition questions”                             read by
                                                          anyone on the
                                                          Internet,
                                                          including its
                                                          2,178
                                                          followers

11     “Monica Levine’s husband talks      JCP            Facebook           04/18/2020
       about moving to Costa Rica with
       another woman right after getting
       the other woman to transfer her
       IRA to him. A few days later
       Monica is fawning over David
       Levine. That is one odd marriage.
       #ConGame”




                                           5
     Case 1:20-cv-01073 Document 1 Filed 09/11/20 Page 6 of 25 PageID# 6




No. Defamatory Statement                       Published By   Published To   Date

12     “when are people going to realize       JCP            Facebook       04/22/2020
       this Levine is a warped dude that
       perpetrates fraud on everything he
       touches … now he tells this woman
       [Meador] a bunch of lies to get her
       to put money in one of his
       fraudulent scheme companies, then
       fires her, steals the money for his
       own personal use … wtf? Can
       somebody say hey levine, don’t
       drop the soap in the prison
       showers? … I hope Ann nails him
       to the wall and the FBI should be
       all over this … Looks like some
       cash was wired to him, right at the
       same time he was discussing
       fleeing the country to move to
       Costa Rica. Only question is
       whether Monica was going with
       him or staying behind. Where is
       the money now? Costa Rica?

13     “Breaking: David Levine             JCP                Facebook       04/28/2020
       Investigated for Alleged Larceny
       … Meador advised someone took
       her journal/notebook from her
       residence. Meador stated she
       believe the suspect is her ex-
       boyfriend David Levine … Meador
       stated she and Levine were dating
       for approximately seven months
       and also worked together. Meador
       stated her journal was stolen from
       the residence on February 24, 2020,
       at approximately 12:00 hours when
       Levine was last at the residence
       before separating”

14     “We know David Levine was               JCP            Facebook       05/02/2020
       allegedly cheating on his wife with
       a woman he was taking money
       from (see affidavits filed in Federal
       Court)”



                                               6
     Case 1:20-cv-01073 Document 1 Filed 09/11/20 Page 7 of 25 PageID# 7




No. Defamatory Statement                     Published By   Published To   Date

15     “I have been in touch with other      Meador         Robert         05/07/2020
       Indeco Union investors who are                       Whetsel
       also concerned about David’s
       misuse of investor funds.
       Individual Board Directors are
       accountable for David's actions”

16     “David is using you. He’s racing     Meador          Robert         05/08/2020
       through his bankruptcies. If they’re                 Whetsel
       settled, he’ll be able to take the
       money raised by an STO and live
       well, defend himself from any legal
       action and move on to the next
       start-up. He’s not interested in
       making returns for investors …
       David defrauded me and fired me.
       David is a crook with no
       conscience. Don’t ever forget it”.

17     “It seems like Levine would be     JCP               Facebook       05/11/2020
       more worried about keeping his
       wife Monica after having a 7 month
       long affair with an employee (and
       firing the woman 36 hours after
       getting her IRA)”

18     “Breaking News: Another David         JCP            Facebook       06/05/2020
       Levine Company in Bankruptcy!
       This time Indeco Union has filed
       for bankruptcy (involuntarily)”

19     “hey it looks like you [Levine] are   JCP            Facebook       07/14/2020
       spending your mistresses money on
       a beach vacation”

20     “Breaking: U.S. Bankruptcy            JCP            Facebook       07/16/2020
       Trustee Moves to Remove David
       Levine as CEO of Indeco Union …
       The Trustee seems to be suggesting
       that there is some money missing”




                                             7
     Case 1:20-cv-01073 Document 1 Filed 09/11/20 Page 8 of 25 PageID# 8




No. Defamatory Statement                       Published By   Published To   Date

21     “Hey @Steve Stolipher did you see       Casto          Facebook       07/30/2020
       that David’s building was bought?
       and that his lawyers dumped him?
       More people taken advantage of”

22     “while David was allegedly busy         JCP            Facebook       08/26/2020
       having an affair and cuckolding his
       wife, Monica (according to google
       a female cuckold is called a
       cuckqueen), he was also allegedly
       accepting close to $400,000 from
       Anne Meador on behalf of his
       company Indeco Union, $100,000
       of which was allegedly put into a
       new company he created called the
       ‘Scoby Society.’ Court documents
       say that Indeco solicited
       approximately $1.3 Million but is
       now only worth $5,000. Where did
       all that money go? What happened
       to all of the donations given to
       Climate Pictures? How is David
       going to explain all of this to
       Oliver?”

23     “David Andrew Levine made the           Meador/JCP     Facebook       09/09/2020
       following transfers from the bank
       of [sic] account of The Truth
       Tellers, LLC, without authority to
       do so, and converted such funds to
       his own personal use in violation of
       the fiduciary duties attendant to his
       position of special trust within The
       Truth Tellers, LLC … Seems like
       the Bernie Madoff of
       Shepherdstown … A lot of what
       David Levine has done seems
       criminal”


(the “Defamatory Statements”).




                                               8
  Case 1:20-cv-01073 Document 1 Filed 09/11/20 Page 9 of 25 PageID# 9




       3.      Meador, Casto and JCP published the Defamatory Statements in

correspondence and email to Indeco’s Board, to thousands on Facebook, and between and

among themselves.      The Defamatory Statements relate to Indeco’s business and

investments. David A. Levine, Indeco’s CEO (“Levine”), is personally synonymous with

Indeco and made the business decisions that are the subject of Meador, Casto and JCP’s

defamation.    Each Defamatory Statement referring to Indeco’s CEO, Levine, was

directed at Indeco and is of and concerning Indeco and Levine. The references to actions

taken by Indeco’s CEO imply that such actions were undertaken at the behest, or

certainly with the approval, of the organization itself. Those who read the Defamatory

Statements, including the Indeco Board and its investment banker, Phase One Capital,

clearly understood them to be referring to Indeco and Levine and clearly understood them

to convey a defamatory meaning, including that Levine and Indeco had committed

serious crimes. The Defamatory Statements caused Indeco’s independent directors to

resign, caused Indeco to lose its investment banker, caused the cancellation of Indeco’s

planned securities token offering (the “STO”), destroyed the value of Indeco’s ongoing

business, and irreparably injured Indeco’s reputation.

       4.      In this case, Indeco and Levine seek presumed damages, actual damages

special damages and punitive damages as a result of Meador’s statements and actions. In

addition, Indeco and Levine seek a permanent injunction prohibiting Meador and her

agents from repeating the defamatory speech.

                                     II. PARTIES

       5.      Plaintiff Indeco is a Delaware public benefit corporation.      Indeco’s

principal place of business and headquarters is McLean, Virginia. Indeco is a private




                                            9
 Case 1:20-cv-01073 Document 1 Filed 09/11/20 Page 10 of 25 PageID# 10




company that was developing blockchain solutions for smart city infrastructure,

information security, personal identity management, supply chain integrity, and transfer

of value. Levine, Indeco’s CEO, is a citizen of West Virginia. Levine transacted

Indeco’s business and conducted its affairs from Indeco’s office in McLean, Virginia.

       6.     Defendant Meador is a citizen of Maryland. She owns real estate and

conducts substantial business in Virginia. Meador is editor and publisher of DC Media

Group, a progressive blog that covers environmental and social justice issues in the

greater Virginia/Washington, DC area. Meador and Levine met in September 2018 while

Meador was covering a story involving Levine. Levine had published an article in

Forbes exposing corruption surrounding a development project being undertaken by

Danish conglomerate, Rockwool. Meador was strongly supportive of Levine’s work to

oppose the Rockwool factory and of his work as a social impact entrepreneur. Meador

eagerly volunteered that she had inherited several million dollars from her father and

offered to fund Levine’s documentary project, which was in production by a non-profit

he founded called Climate Pictures, his litigation against Rockwool, and his

entrepreneurial endeavors.   Meador told Levine that she was providing the funding

because she believed in Levine, his success and potential as an entrepreneur, and the

importance of his work in the world. In June 2019, Meador asked her then romantic

partner of eight years (and partner in DC Media Group) to marry her. To Meador’s shock

and dismay, her partner revealed that he had been married since the 1980s and was still

married. Shortly afterwards, Meador propositioned Levine to engage in an intimate

relationship. Meador made it clear that financial support for Levine, the litigation, the

documentary, and Indeco were contingent on Levine’s continued engagement in the




                                           10
 Case 1:20-cv-01073 Document 1 Filed 09/11/20 Page 11 of 25 PageID# 11




intimate relationship.   Over time, Meador became more obsessive, controlling and

demanding in their relationship, leveraging her financial power over Levine. She finally

insisted that Levine divorce his wife and move in with her. When Levine refused,

Meador retaliated. Meador’s defamation and insulting words are born out of extreme

jealously, malice, vengeance and a desire for retribution. Meador is a woman scorned.

On February 7, 2020, Meador sent Levine the following email:




Levine refused Meador’s ultimatum. Meador’s behavior escalated and Levine broke off

the relationship. Meador then embarked on a campaign of defamation with Casto, JCP

and others.1


       1
               Casto and JCP have been using Facebook for almost a year to publish
false and defamatory statements about Levine. In 2019, Levine filed suit against JCP,
Casto and others for defamation. See Levine v. Rockwool et al., Case CC-19-2019-C-139
(Jefferson County Circuit Court) (Pending). Prior to February 2020, Meador fully
supported Levine and even called for Casto to be disbarred because of his misconduct.
After Levine rejected Meador and ended the relationship, Meador abruptly and
maliciously turned on Levine and Indeco.


                                          11
 Case 1:20-cv-01073 Document 1 Filed 09/11/20 Page 12 of 25 PageID# 12




       7.     Casto is an attorney and member of the Virginia State Bar. He practices

corporate and business law in Leesburg, Virginia, with the firm Atwill, Troxell & Leigh,

P.C. [https://www.atandlpc.com/dan-casto/]. Casto is president of JCP. Casto publicly

supported the Rockwool factory. He founded JCP to promote Rockwool and other

commercial and industrial interests as well as “alt-right” candidates and ideology in

Jefferson County, West Virginia. Casto is former general counsel and Vice-President of

Finance for Indeco. In his capacity as Indeco’s general counsel and V.P. Finance, Casto

acquired confidential knowledge and information about Indeco that demonstrates that his

statements about Indeco were made with actual malice; that is, knowledge that the

statements were false and/or serious doubt as to the veracity of Meador’s statements,

which JCP simply repeated without investigation. After Levine rejected Meador and

ended their relationship, Meador and Casto conceived and implemented a plan to destroy

Indeco and Levine. In furtherance of the conspiracy, Meador provided Casto/JCP with

non-public records, including her March 26, 2020 letter to Indeco’s Board, confidential

recordings of conversations between Levine and his lawyers converted by Meador, and a

police report accusing Levine of theft. Via telephone, email, text message and/or direct

messages, Casto and Meador coordinated the publication and dissemination of the

Defamatory Statements. Casto and Meador agreed on a strategy for manipulating the

Indeco Board, and filing and publishing pleadings in Levine’s personal bankruptcy.

Meador believed she could blackmail Indeco into returning her $394,000 investment in

Indeco, despite having met and signed off on all the legal requirements of being a

sophisticated, informed and accredited investor. Meador and Casto coordinated their

attacks and pressure on Levine, Indeco Directors, and Indeco’s investment banker. On




                                          12
 Case 1:20-cv-01073 Document 1 Filed 09/11/20 Page 13 of 25 PageID# 13




March 26, 2020, Meador penned an egregiously false letter to the Indeco Board and to its

investment banker (parts of which are quoted verbatim in paragraph 2 above) and filed

derogatory affidavits in Levine’s bankruptcy.       Casto promptly republished these

documents as part of the conspiracy to extort and injure Indeco in its business and

reputation. Just as Meador attempted to extort the Indeco Board, Casto tried to extort

Indeco Board member Robert Whetsel (“Whetsel”).2 In May 2020, it was reported to

Whetsel that Casto “has recordings” and was threatening to go to Whetsel’s boss at the

FDA and the IG (Inspector General) about Levine misusing Indeco funds. Whetsel

believed that Casto’s attacks on Levine and Indeco were harming Indeco’s prospects, and

Whetsel resigned from the Indeco Board.

       8.     JCP is a West Virginia non-profit 501(c)(4) corporation. JCP operates a

Facebook page, @Fighting4You. JCP uses the Facebook page as a weapon to publish

opposition research and, admittedly, “attack ads”. At all times relevant to this action,

Casto used JCP’s Facebook page and acted as an agent of JCP with JCP’s knowledge and

consent to attack Indeco and Levine.      Casto, JCP and JCP’s agents harbored and

exhibited extreme ill-will for Levine and Indeco (demonstrated by the Facebook posts in

2019 and 2020 and group chat messages between Casto and others) that caused Casto and

JCP to conspire with Meador to publish the Defamatory Statements at issue in this action.




       2
              Dr. Robert C. Whetsel currently serves as Data Arc Senior Advisory and
Associate Director leading digital transformation within the U.S. Food & Drug
Administration. Whetsel’s career spanned more than 25 years within the Department of
Defense (DoD) and recent experience on an effort consolidating 13 DoD Agencies,
encompassing 3 continents, 800 locations, 1100 buildings, 9000 enclaves, 500K seats,
1M endpoint devices, and over 50 Enterprise Services.



                                           13
 Case 1:20-cv-01073 Document 1 Filed 09/11/20 Page 14 of 25 PageID# 14




                          III. JURISDICTION AND VENUE

          9.    The United States District Court for the Eastern District of Virginia has

subject matter jurisdiction over this action pursuant to Title 28 U.S.C. § 1332 (Diversity)

and § 1367 (Supplemental Jurisdiction). The parties are citizens of different States and

the amount in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs.

          10.   Meador is subject to personal jurisdiction in Virginia pursuant to

Virginia’s long-arm statute, § 8.01-328.1(A)(1), (A)(3) and (A)(4) of the Code, as well as

the Due Process Clause of the United States Constitution. She is subject to both general

personal jurisdiction and specific personal jurisdiction. She owns property in Virginia

and engages in continuous and systematic business in Virginia individually and related to

her affiliations with Truthout.org, DC Media Group, and The Truth Tellers, LLC. She

committed multiple intentional torts and acts of defamation in Virginia, causing Indeco

and Levine substantial injury, including loss of business and injury to reputation, in

Virginia. Meador has minimum contacts with Virginia such that the exercise of personal

jurisdiction over her comports with traditional notions of fair play and substantial justice

and is consistent with the Due Process Clause of the United States Constitution.

          11.   Venue is proper in the Alexandria Division of the United States District

Court for the Eastern District of Virginia pursuant to Title 18 U.S.C. §§ 1391(b)(1) and

(b)(2).

                         COUNT I – DEFAMATION PER SE

          12.   Plaintiffs restate paragraphs 1 through 11 of this Complaint, and

incorporates them herein by reference.




                                            14
 Case 1:20-cv-01073 Document 1 Filed 09/11/20 Page 15 of 25 PageID# 15




       13.     Meador, Casto and JCP made, published and republished numerous false

factual statements of and concerning Indeco and Levine. These statements are detailed

verbatim above. Meador, Casto and JCP published the false statements without privilege

of any kind.

       14.     Meador, Casto and JCP’s false statements constitute defamation per se.

The statements accuse and impute to Indeco and Levine the commission of felonies and

crimes involving moral turpitude and for which Indeco’s officers and directors, including

Levine, may be punished and imprisoned in a state or federal institution. The false

statements impute to Levine unfitness for an office of employment, dishonesty, unethical

behavior and immorality, and cast aspersion on Indeco’s honesty, credit, efficiency or its

prestige or standing in its field of business. The false statements also prejudice Indeco

and Levine in their trade and business.3        As evidenced by many public Facebook

comments, the Defamatory Statements were instantly understood by third-parties to

accuse Indeco and Levine of crimes, fraud, theft, dishonesty and to impugn Indeco and

Levine’s reputation and standing in business. One comment posted by a “Sarah Custer”

stated the following about Levine:

       “This guy is a career con artist! I seriously hope the plaintiff is also pursuing
       criminal charges as well! I’d definitely stop him from getting away with
       discharging the debt but he also needs jail time with restitution! This guy is
       insane, I’m surprised he’s not already in prison!!!”

Another Facebook account named “Nap Optional Lajoie” stated:



       3
                After the Indeco Board received Meador’s March 26, 2020 letter, Whetsel
assured Meador that the Board was in frequent communications with Levine and that the
Board was exercising appropriate oversight. Over the next several weeks, Meador’s
pleas that Levine be removed as CEO became more insistent, without providing any
substance. Whetsel strongly believed that the best way for both all investors in Indeco to
receive a return on their investments was for Levine to continue as CEO.


                                           15
 Case 1:20-cv-01073 Document 1 Filed 09/11/20 Page 16 of 25 PageID# 16




       “Levine knows his wheelhouse: go to dumbed-down communities, snooker the
       delirious sheep, get their green, and go on to the next village idiots. Oldest trick
       in the book, and you can see who fell for it: the ‘illuminati’ of the Panhandle.”

Upon information and belief, Casto and JCP orchestrated, induced and encouraged

others, including JCP members and Facebook followers to post these and many other

insulting words.

       15.     By publishing the false statements to third parties and on Facebook,

Meador, Casto and JCP knew that the defamatory statements would be republished by

third-parties to Indeco and Levine’s detriment. In addition to the original publications

(identified above in paragraph 2), Meador is liable for all republications of the false and

defamatory statements by third-parties under the doctrine (the “republication rule”)

announced by the Supreme Court of Virginia in Weaver v. Home Beneficial Co., 199 Va.

196, 200, 98 S.E.2d 687 (1957) (“where the words declared on are slanderous per se their

repetition by others is the natural and probable result of the original slander.”).

       16.     Meador, Casto and JCP’s false statements caused substantial harm to

Indeco and Levine’s business and reputation.

       17.     Meador, Casto and JCP made the false statements with actual or

constructive knowledge that they were false or with reckless disregard for whether they

were false. They each acted with actual malice and reckless disregard for the truth for the

following reasons:

               a.      Based upon their review of Indeco’s investment materials, review

of venture grant and partnership proposals, through in depth discussions with Levine and

as a result of Meador’s direct participation in Zoom meetings and in-person meetings

with Indeco’s investment banker, Phase One Capital [http://phaseonecap.com/], and




                                              16
 Case 1:20-cv-01073 Document 1 Filed 09/11/20 Page 17 of 25 PageID# 17




Casto’s tenure as an executive and officer of Indeco, Meador, Casto and JCP were each

intimately aware of Indeco’s business, investments, and the STO. Based upon their

review of documents and information provided by Indeco, Meador, Casto and JCP knew

their statements were false or entertained serious doubts as to both the veracity, truth and

accuracy of their statements. For instance, Meador signed documents that warranted and

represented that she had not invested in Indeco based upon any unwritten promises by

anyone, including any alleged promise by Levine that he would leave his wife. Meador

also knew that Indeco had properly accounted for the money she invested and used it for

proper corporate purposes, including, without limitation, the timely purchase of stock in

Scoby Society, a company that provides computer software for live digital

communications, namely, live video and audio conferencing with multiple simultaneous

users, teleconferencing, network conferencing, web conferencing, text messaging, instant

messaging, and videotexting.4 In spite of the known falsity of their statements and/or

serious doubts as to veracity, Meador, Casto and JCP published demonstrably false

statements as if they were true.

               b.      Meador, Casto and JCP misrepresented the extent of their

knowledge. They knew their statements were materially false, and possessed information

that demonstrated the falsity of the statements. See Harte-Hanks Communications, Inc. v.

Connaughton, 491 U.S. 657, 682 (1989) (a clear evasion from the truth and the failure to




       4
                Through his work outside of Indeco with a non-profit organization, Levine
came up with a new concept that the Indeco Board believed was very promising.
Whetsel, for one, was grateful that Levine chose to include Indeco in the equation as a
shareholder of Scoby Society. Many entrepreneurs would have left Indeco behind.
Levine showed himself to take his commitments to his shareholders, investors, and
creditors seriously.


                                            17
 Case 1:20-cv-01073 Document 1 Filed 09/11/20 Page 18 of 25 PageID# 18




interview an important witness, who was easily accessible, supports a finding of actual

malice).

               c.     Meador, Casto and JCP continued to publish the false statements in

the face of unambiguous evidence of falsity.

               d.     Meador, Casto and JCP acted intentionally, purposefully and in

concert together and with others to accomplish an unlawful purpose through unlawful

means, without regard for Indeco and Levine’s rights and interests. They chose to

manufacture and publish false and scandalous statements and use insulting words, in

order to foment controversy and undermine investor and Board confidence in Indeco and

Levine.

               e.     The words chosen by Meador, Casto and JCP evince their ill-will,

spite and actual malice.

               f.     Meador, Casto and JCP fabricated the claims about Indeco and

Levine out of whole cloth. In the total absence of evidence, they could not have had an

honest belief in the truth of their statements about Indeco and Levine and the falsity of

their statements may be inferred.

               g.     Meador, Casto and JCP harbored extreme bias, spite, ill-will and

hatred towards Levine and acted with the intent to destroy Indeco and Levine’s business

and reputation. Publication of the false statements was an unmitigated act of retaliation.

               h.     Meador, Casto and JCP reiterated, repeated and continued to

republish the false and defamatory statements about Indeco and Levine out of a desire to

hurt Indeco and Levine and to permanently cripple Indeco’s business.




                                            18
 Case 1:20-cv-01073 Document 1 Filed 09/11/20 Page 19 of 25 PageID# 19




         18.   Meador, Casto and JCP lacked reasonable grounds for any belief in the

truth of their statements, and acted negligently in failing to determine the true facts.

         19.   As a direct result of Meador, Casto and JCP’s defamation, Indeco and

Levine suffered presumed damages and actual damages, including, but not limited to,

loss and injury to business, injury to reputation, loss of working capital, pecuniary loss

and other special damages, costs, and other out-of-pocket expenses, in the sum of

$3,000,000.00 or such greater amount as is determined by the Jury.

                           COUNT II – INSULTING WORDS

         20.   Plaintiffs restate paragraphs 1 through 19 of this Complaint, and

incorporates them herein by reference.

         21.   Meador, Casto and JCP’s insulting words, in the context and under the

circumstances in which they were written and tweeted, tend to violence and breach of the

peace.    Like any reasonable person, Indeco and Levine were humiliated, disgusted,

angered and provoked by the insulting words.

         22.   Meador, Casto and JCP’s words are fighting words, which are actionable

under § 8.01-45 of the Virginia Code (1950), as amended.

         23.   As a direct result of Meador, Casto and JCP’s insulting words, Indeco and

Levine suffered actual damages, including, but not limited to, loss and injury to business,

injury to reputation, loss of working capital, pecuniary loss and other special damages,

costs, and other out-of-pocket expenses, in the sum of $3,000,000.00 or such greater

amount as is determined by the Jury.




                                              19
 Case 1:20-cv-01073 Document 1 Filed 09/11/20 Page 20 of 25 PageID# 20




                             COUNT III – CONSPIRACY

       24.    Plaintiffs restate paragraphs 1 through 23 of this Complaint, and

incorporates them herein by reference.

       25.    Beginning in March 2020 and continuing through the present, Meador,

Casto and JCP (including agents of JCP acting within the scope of their employment for

JCP), combined, associated, agreed or acted in concert together and with others for the

express purposes of defaming and injuring Indeco and Levine in their business and

reputation. In furtherance of the conspiracy and preconceived plan, Meador provided

Casto and JCP with confidential recordings of calls between Levine and his attorneys,

who were in litigation against Casto and JCP at the time,5 and other non-public records.

Casto and JCP agreed to republish Meador’s false statements on JCP’s Facebook page.

JCP bragged on Facebook that Meador’s false statements “shall be made manifest”.

Meador, Casto and JCP engaged in a joint scheme the unlawful purpose of which was to

extort Indeco, destroy Indeco and Levine’s reputations, and interfere with Indeco’s

ongoing contracts and business (STO and Scoby).

       26.    Meador, Casto and JCP acted intentionally, purposefully, without lawful

justification, and with the express knowledge that they were defaming Indeco.          As

evidenced by their concerted actions in publishing the Defamatory Statements, Meador,




       5
               Casto told an associate at JCP that “[t]he recordings she gave me are quite
fun. Who records calls with their attorneys?” Casto’s associate at JCP privately
commented that “[h]ell anyone with ½ a brain wouldn’t record anything and share it with
anybody. After all that person could end up becoming a scorn [sic] ex-mistress. And you
[know] what they say about a scorn [sic] mistress.” In addition to the confidential
recordings, which Casto as an officer of the Court should not have accepted, Meador
shared intimate details about Levine with Casto, which published on Facebook. Casto
told fellow JCP members that “[i]t was small. [Ann] said.”


                                           20
 Case 1:20-cv-01073 Document 1 Filed 09/11/20 Page 21 of 25 PageID# 21




Casto and JCP acted with the express and malicious intent to cause Indeco and Levine

permanent injury.

       27.    Meador engaged in a business conspiracy against Indeco in violation of §

18.2-499 of the Code, and a conspiracy at common law to defame Levine and interfere

with his business and property.

       28.    As a direct result of Meador’s willful misconduct, Indeco and Levine

suffered actual damages, including, but not limited to, loss and injury to business and

good will, loss of credit and standing, injury to reputation, pecuniary loss and other

special damages, costs, and other out-of-pocket expenses, in the sum of $3,000,000.00 or

such greater amount as is determined by the Jury.

                    COUNT IV – TORTIOUS INTERFERENCE

       29.    Plaintiff Indeco restates paragraphs 1 through 28 of this Complaint, and

incorporates them herein by reference.

       30.    Indeco had a valid contract with Phase One Capital to serve as Indeco’s

investment banker and reasonable business expectations of raising capital through its

planned STO. Indeco planned the STO under the Securities and Exchange Commission

(“SEC”) Regulation A exemption from registration which allows for raises from

accredited and non-accredited investors up to $50,000,000. Indeco selected partners,

vendors, and an exchange for the trading of Indeco’s security tokens. Because over a

year had elapsed from the purchase of about $500,000 in Debt Until Security Offering

(“DUSTO”) promissory notes under SEC Regulation CF and Regulation D exemptions

from registration, the investor capital would have achieved liquidity in the planned STO.

Based upon Levine’s substantial experience and prior success with exempt offerings,




                                           21
 Case 1:20-cv-01073 Document 1 Filed 09/11/20 Page 22 of 25 PageID# 22




well-known to Meador and Casto, Indeco reasonably expected to raise at least $3,000,000

from its planned STO.

       31.     Meador, Casto and JCP each knew about Indeco’s contracts and all

pertinent details of its STO.

       32.     Meador intentionally interfered with Indeco’s contract, property rights and

business expectancies by, inter alia, (a) conspiring with Casto and JCP and defaming

Indeco and Levine to Phase One Capital and the Indeco Board, (b) extorting Indeco and

threatening its Board members. Meador, Casto and JCP’s actions caused Phase One

Capital to terminate its contract with Indeco and caused the cancelation of Indeco’s

planned STO.

       33.     Meador, Casto and JCP’s actions and practices were and are illegal,

independently actionable, defamatory, unethical, oppressive, over-reaching, fraudulent,

hostile, immoral and sharp.

       34.     The actions constitute tortious interference with contract and prospective

economic advantage.

       35.     As a direct result of Meador’s tortious interference, Indeco suffered actual

damage and loss, including, but not limited to, loss of business and income, injury to

reputation, pecuniary loss and other special damages, and court costs in the sum of

$3,000,000.00 or such greater amount as is determined by the Jury.

                                COUNT V – INJUNCTION

       36.     Plaintiffs restate paragraphs 1 through 35 of this Complaint, and

incorporates them herein by reference.




                                            22
 Case 1:20-cv-01073 Document 1 Filed 09/11/20 Page 23 of 25 PageID# 23




       37.     Meador, acting in concert with Casto and JCP, disseminated false and

defamatory statements that caused irreparable harm to Indeco and Levine. Indeco and

Levine are unable to repair their reputations with the persons that Meador, Casto and JCP

unilaterally contacted, especially the millions on Facebook whose identities are unknown.

       38.     Monetary damages will not provide an adequate remedy for Indeco or

Levine because, in the event Meador, Casto and JCP continue to defame Indeco and

Levine, Indeco and Levine would be required to bring a succession of lawsuits to deter

Meador and her co-conspirators from continuing to defame Indeco and Levine.

Monetary damages may not effectively deter “judgment proof” or wealthy defendants.

       39.     In light of the balance of the hardships between Indeco/Levine and

Meador, a remedy in equity is warranted because Meador, Casto and JCP remain able to

express themselves in a manner that does not repeat the statements that have been

determined to be defamatory.

       40.     Public interest would be served by an injunction narrowly tailored to

prohibit repetition of the statements set forth in paragraph 2 that qualify as defamatory

under Virginia law because such an injunction does not threaten to silence Meador

completely.

       41.     Because Meador has engaged in repeated acts of defamation per se, and

the defamatory conduct at issue threatens to continue in the future, she should be

permanently restrained and enjoined from publishing the defamatory statements set forth

in paragraph 2 to recipients within the United States by mail, email, or other social media.




                                            23
 Case 1:20-cv-01073 Document 1 Filed 09/11/20 Page 24 of 25 PageID# 24




       Plaintiffs allege the foregoing based upon personal knowledge, public statements

of others, and records in its possession. Plaintiffs believe that substantial additional

evidentiary support, which is in the exclusive possession of Meador, Casto, JCP and their

agents and other third-parties, will exist for the allegations and claims set forth above

after a reasonable opportunity for discovery.

       Plaintiffs reserve their right to amend this Complaint upon discovery of additional

instances of Meador’s wrongdoing.



                    CONCLUSION AND REQUEST FOR RELIEF

       WHEREFORE, Indeco Union and David Levine respectfully request the Court to

enter Judgment against Meador as follows:

       A.      Compensatory damages in the amount of $3,000,000.00 or such greater

amount as is determined by the Jury;

       B.      Three-fold damages in the sum of $9,000,000.00 in accordance with §

18.2-500 of Code;

       C.      Punitive damages in the amount of $350,000.00 or the maximum amount

allowed by law;

       D.      Prejudgment interest from February 7, 2020 until the date Judgment is

entered at the maximum rate allowed by law;

       E.      Postjudgment interest at the rate of six percent (6%) per annum until paid;

       F.      Reasonable attorney’s fees pursuant to § 18.2-500 of the Code;

       G.      Such other relief as is just and proper.




                                             24
Case 1:20-cv-01073 Document 1 Filed 09/11/20 Page 25 of 25 PageID# 25




                    TRIAL BY JURY IS DEMANDED



DATED:    September 11, 2020



                       INDECO UNION
                       DAVID LEVINE



                       By:     /s/ Steven S. Biss
                               Steven S. Biss (VSB # 32972)
                               300 West Main Street, Suite 102
                               Charlottesville, Virginia 22903
                               Telephone:     (804) 501-8272
                               Facsimile:     (202) 318-4098
                               Email:         stevenbiss@earthlink.net

                               Counsel for the Plaintiff




                                     25
